Citation Nr: 1803866	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO. 14-07 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) on the basis of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to September 2004. He died in February 2011. The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office and Pension Management Center (RO & PMC) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1. The Veteran's immediate cause of death was cardiopulmonary arrest.

2. At the time of his death, the Veteran was service connected for medial epicondylitis of the right elbow; degenerative disc disease with herniated nucleus pulposus L4-L5, and history of left lumbar radiculopathy; degenerative arthritis of the right hip; degenerative joint disease of the left hip; degenerative joint disease of the right knee; status-post arthroscopic surgery of the left knee with mild degenerative joint disease; seasonal allergic rhinitis; erectile dysfunction; and pseudofolliculitis barbae.

3. Symptoms of a cardiovascular disease were not shown in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

4. An injury or disease in service did not cause or contribute substantially or materially to the Veteran's death.



CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 1131, 1310, 1311, 1318, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the appellant nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The appellant contends that the Veteran died due to a condition that should have been service connected. Specifically, in an August 2011 statement and a December 2017 statement, through her representative, she asserted that the Veteran had high cholesterol during his active duty service and that the high cholesterol resulted in a heart attack which caused his death.

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive Dependency and Indemnity Compensation (DIC). 38 U.S.C. § 1310; 38 C.F.R. § 3.312. The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports. 38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 38 C.F.R. § 3.312(c)(4).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C. § 7104(a) (2012). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In determining whether VA compensation is warranted for a DIC claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's death certificate reflects that he died in February 2011 and that the immediate cause of death was cardiopulmonary arrest. At the time of Veteran's death, he was service connected for medial epicondylitis of the right elbow; degenerative disc disease with herniated nucleus pulposus L4-L5, and history of left lumbar radiculopathy; degenerative arthritis of the right hip; degenerative joint disease of the left hip; degenerative joint disease of the right knee; status-post arthroscopic surgery of the left knee with mild degenerative joint disease; seasonal allergic rhinitis; erectile dysfunction; and pseudofolliculitis barbae; therefore, the Board must consider whether the immediate cause of death was etiologically related to the Veteran's military service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury. To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Cardiovascular-renal disease is a chronic condition listed under 38 C.F.R. § 3.309(a); and thus, 38 C.F.R. § 3.303(b) is applicable. See id.; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may also be established based upon a legal presumption by showing that a disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C. § 1110; 38 C.F.R. §§ 3.307, 3.309(a). 

The Board has reviewed the Veteran's medical records for any indication that his cardiopulmonary arrest could have been caused by or was a result of active duty service to include high cholesterol in service and finds that the preponderance of the evidence is against a relationship. 

Service treatment records reflect that the Veteran had high cholesterol, or hypercholesterolemia, in service, including a periodic examination in June 1991 which notes elevated cholesterol. That fact notwithstanding, however, service connection is not warranted because high cholesterol (hypercholesterolemia) is a laboratory finding and is not a disability in and of itself for which VA compensation benefits are payable. See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities. They are, therefore, not appropriate entities for the rating schedule.). The term "disability" as used for VA purposes refers to impairment of earning capacity. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). In the absence of a current disability due to disease or injury, service connection cannot be established for hypercholesterolemia. See Brammer v. Derwinski, 3 Vet. App. 223 (1992). Furthermore, the Board notes that a claim for service connection for hypercholesterolemia was previously denied by the RO in a November 2004 rating decision that was not appealed by the Veteran.

Service treatment records are silent for any symptoms or treatment of a cardiovascular disease in service and the evidence does not support a finding that one developed to a compensable degree within one year of separation from service. For example, a February 2000 service treatment record reveals following a radiologic examination of the chest, the physician found that the heart, lungs and mediastinum and pulmonary vasculature appeared normal. Following a physical examination during an August 2004 VA examination, the examiner found normal S1, S2 heart sounds, regular rate and rhythm; and no heart murmurs. In addition, the Veteran is not in receipt of service connection for hypercholesterolemia, therefore cannot be service-connected for a cardiopulmonary arrest on a secondary basis to hypercholesterolemia. The appellant does not contend and there is no competent evidence to support a finding that cardiopulmonary arrest or another cardiovascular disease was caused by or aggravated by any service-connected disability.

The appellant has attempted to establish a nexus through her own lay assertions that the Veteran's cardiopulmonary arrest was caused or related to service, to include high cholesterol in service ; however, the appellant has not demonstrated competency to offer opinions as to the etiology of the cardiopulmonary arrest. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Cardiopulmonary arrest and other cardiovascular diseases require specialized training for determinations as to diagnosis and causation, and the appellant is, therefore, not susceptible to lay opinions on etiology. The appellant is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between the Veteran's cardiopulmonary arrest and service. The record does not include an opinion as to the etiology of the Veteran's cardiopulmonary arrest from a medical professional. The appellant does contend that the Veteran's cardiopulmonary arrest was caused by or aggravated by any other service-connected disability. 

The Board finds that an injury or disease in service did not cause or contribute substantially or materially to the Veteran's death. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to DIC on the basis of entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


